EXHIBIT 99.2 SUPPLEMENTAL OPERATING AND FINANCIAL DATA For the Quarter Ended June 30, 2015 INDEX Page Investor Information 2 2015 Business Developments 3 - 4 Common Shares Data 5 Financial Highlights 6 Funds From Operations 7 - 8 Funds Available for Distribution 9 Net Income / EBITDA (Consolidated and by Segment) 10 - 13 EBITDA by Segment and Region 14 - 15 Consolidated Balance Sheets 16 Capital Structure 17 Debt Analysis 18 - 20 Unconsolidated Joint Ventures 21 - 23 Square Footage 24 Top 30 Tenants 25 Lease Expirations 26 - 27 Leasing Activity 28 - 29 Occupancy, Same Store EBITDA and Residential Statistics 30 Capital Expenditures 31 - 34 Development Costs and Construction in Progress 35 Property Table 36 - 48 Certain statements contained herein constitute forward-looking statements as such term is defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are not guarantees of future performance. They represent our intentions, plans, expectations and beliefs and are subject to numerous assumptions, risks and uncertainties. Our future results, financial condition and business may differ materially from those expressed in these forward-looking statements. You can find many of these statements by looking for words such as “approximates,” “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “would,” “may” or other similar expressions in this supplemental package. We also note the following forward-looking statements: in the case of our development and redevelopment projects, the estimated completion date, estimated project cost and cost to complete; and estimates of future capital expenditures, dividends to common and preferred shareholders and operating partnership distributions. Many of the factors that will determine the outcome of these and our other forward-looking statements are beyond our ability to control or predict. For further discussion of factors that could materially affect the outcome of our forward-looking statements, see “Item 1A. Risk Factors” in our Annual Report on Form 10-K, as amended, for the year ended December 31, 2014. For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on our forward-looking statements, which speak only as of the date of this supplemental package. All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. We do not undertake any obligation to release publicly any revisions to our forward-looking statements to reflect events or circumstances occurring after the date of our Annual Report on Form10-K, as amended, or Quarterly Report on Form 10-Q, as applicable, and this supplemental package. INVESTOR INFORMATION Executive Officers: Steven Roth Chairman of the Board and Chief Executive Officer David R. Greenbaum President - New York Division Mitchell N. Schear President - Washington, DC Division Michael J. Franco Executive Vice President - Chief Investment Officer Joseph Macnow Executive Vice President - Finance and Chief Administrative Officer Stephen W. Theriot Chief Financial Officer RESEARCH COVERAGE - EQUITY James Feldman / Scott Freitag Steve Sakwa / Gabriel Hilmoe Alexander Goldfarb / Ryan Peterson Bank of America / Merrill Lynch Evercore ISI Sandler O'Neill 646-855-5808 / 646-855-3197 212-446-9462 / 212-446-9459 212-466-7937 / 212-466-7927 Ross Smotrich / Peter Siciliano Brad K. Burke John W. Guinee / Erin T. Aslakson Barclays Capital Goldman Sachs Stifel Nicolaus & Company 212-526-2306 / 212-526-3098 917-343-2082 443-224-1307 / 443-224-1350 Michael Bilerman / Emmanuel Korchman John Bejjani Michael Lewis Citi Green Street Advisors SunTrust Robinson Humphrey 212-816-1383 / 212-816-1382 949-640-8780 212-319-5659 Ian Weissman / Derek J.A. van Dijkum Anthony Paolone / Gene Nusinzon Ross T. Nussbaum / Nick Yulico Credit Suisse JP Morgan UBS 212-538-6889 / 212-325-9752 212-622-6682 / 212-633-1041 212-713-2484 / 212-713-3402 Vincent Chao Vance H. Edelson Deutsche Bank Morgan Stanley 212-250-6799 212-761-0078 RESEARCH COVERAGE - DEBT Scott Frost Robert Haines / Craig Guttenplan Thierry Perrein Bank of America / Merrill Lynch Credit Sights Wells Fargo Securities 646-855-8078 212-340-3835 / 212-340-3859 704-715-8455 Peter Troisi Ron Perrotta Barclays Capital Goldman Sachs 212-412-3695 212-902-7885 Thomas Cook Mark Streeter Citi JP Morgan 212-723-1112 212-834-5086 This information is provided as a service to interested parties and not as an endorsement of any report, or representation as to the accuracy of any information contained therein. Opinions, forecasts and other forward-looking statements expressed in analysts' reports are subject to change without notice. - 2 - 2 Urban Edge Properties (“UE”) (NYSE: UE) spin-off On January 15, 2015, we completed the spin-off of substantially all of our retail segment comprised of 79 strip shopping centers, three malls, a warehouse park and $225,000,000 of cash to Urban Edge Properties (“UE”) (NYSE: UE). As part of this transaction, we retained 5,717,184 UE operating partnership units (5.4% ownership interest). We are providing transition services to UE for an initial period of up to two years, including information technology, human resources, tax and financial reporting. UE is providing us with leasing and property management services for (i) the Monmouth Mall, (ii) certain small retail properties that we plan to sell, and (iii) our affiliate, Alexander’s, Inc. (NYSE: ALX), Rego Park retail assets. Steven Roth, our Chairman and Chief Executive Officer is a member of the Board of Trustees of UE. The spin-off distribution was effected by Vornado distributing one UE common share for every two Vornado common shares. Acquisitions Since January 1, 2015, we completed the following acquisitions: · On January 20, we increased our aggregate ownership interest of the Crowne Plaza Times Square Hotel to 33% from 11% for $39,000,000 which valued the property at approximately $480,000,000. · On March 18, we acquired the Center Building, a 437,000 square foot office building, located at 33-00 Northern Boulevard in Long Island City, New York, for $142,000,000, including the assumption of an existing $62,000,000, 4.43% mortgage maturing in October 2018. · On June 2, we completed the acquisition of 150 West 34 th Street, a 78,000 square foot retail property leased to Old Navy through May 2019, and 226,000 square feet of additional zoning air rights, for approximately $355,000,000. At closing we completed a $205,000,000 financing of the property. · On June 24, we entered into a joint venture, in which we own a 55% interest, to develop a 173,000 square foot Class-A office building, located along the western edge of the High Line at 510 West 22nd Street. The development cost of this project is approximately $225,000,000. The development is expected to commence during the third quarter of 2015 and be completed in 2017. · On July 31, 2015, we acquired 260 Eleventh Avenue, a 235,000 square foot office property leased to the City of New York through 2021 with two five-year renewal options, a 10,000 square foot parking lot and additional air rights. The 44,000 square foot site is located on Eleventh Avenue from 26th to 27th Streets directly across from the Starrett Lehigh building. The transaction is structured as a 99-year ground lease with an option to purchase the land for $110,000,000. The $3,900,000 annual ground rent and the purchase option price escalate annually at the lesser of 1.5% or CPI. The buildings were purchased for 813,900 newly issued Vornado Operating Partnership units valued at approximately $80,000,000. We intend to redevelop and expand the property to serve the supply constrained West Chelsea office market. - 3 - 2 Dispositions Since January 1, 2015, we completed the following dispositions: · On March 13, we sold our Geary Street, CA lease for $34,189,000, which resulted in a net gain of $21,376,000. · On March 25, the Fund completed the sale of 520 Broadway in Santa Monica, CA for $91,650,000. The Fund realized a $24,705,000 net gain over the holding period. · On March 31, we transferred the redeveloped Springfield Town Center, a 1,350,000 square foot mall located in Springfield, Fairfax County, Virginia, to PREIT Associates, L.P., which is the operating partnership of Pennsylvania Real Estate Investment Trust (NYSE: PEI) (collectively, “PREIT”). The financial statement gain was $7,823,000, of which $7,192,000 was recognized in the first quarter of 2015 and the remaining $631,000 was deferred based on our ownership interest in PREIT. In the first quarter of 2014, we recorded a non-cash impairment loss of $20,000,000 on Springfield Town Center which is included in “(loss) income from discontinued operations” on our consolidated statements of income. · During the first quarter of 2015, we sold five residual retail properties, in separate transactions, for an aggregate of $10,731,000, which resulted in net gains of $3,675,000. Financing Activities Since January 1, 2015, we completed the following financing transactions: · On January 1, we redeemed all of the $500,000,000 principal amount of our outstanding 4.25% senior unsecured notes, which were scheduled to mature on April 1, 2015, at a redemption price of 100% of the principal amount plus accrued interest through December 31, 2014. · On April 1, we completed a $308,000,000 refinancing of RiverHouse Apartments, a three building, 1,670 unit rental complex located in Arlington, VA. The loan is interest-only at LIBOR plus 1.28% and matures in 2025. We realized net proceeds of approximately $43,000,000. The property was previously encumbered by a 5.43%, $195,000,000 mortgage maturing in April 2015 and a $64,000,000 mortgage at LIBOR plus 1.53% maturing in 2018. · On June 2, we completed a $205,000,000 financing in connection with the acquisition of 150 West 34 th Street. The loan bears interest at LIBOR plus 2.25% and matures in 2018 with two one-year extension options. · On July 28, we completed a $580,000,000 refinancing of 100 West 33rd Street, a 1.1million square foot property comprised of 851,000 square feet of office space and the 256,000 square foot Manhattan Mall. The loan is interest only at LIBOR plus 1.65%, and matures in July 2020. We realized net proceeds of approximately $242,000,000. -4 - COMMON SHARES DATA (NYSE: VNO) (unaudited) Vornado Realty Trust common shares are traded on the New York Stock Exchange ("NYSE") under the symbol VNO. Below is a summary of performance and dividends for VNO common shares (based on NYSE prices): Second Quarter First Quarter Fourth Quarter Third Quarter High Price $ 113.12 $ 116.02 $ 120.23 $ 109.12 Low Price $ 94.55 $ 104.11 $ 93.09 $ 99.26 Closing Price - end of quarter $ 94.93 $ 112.00 $ 117.71 $ 99.96 Annualized Dividend per share $ 2.52 $ 2.52 $ 2.92 $ 2.92 Annualized Dividend Yield - on Closing Price 2.7% 2.3% 2.5% 2.9% Outstanding shares, Class A units and convertible preferred units as converted, excluding stock options (in thousands) 200,575 200,361 199,753 199,721 Closing market value of outstanding shares, Class A units and convertible preferred units as converted, excluding stock options $ 19.0 Billion $ 22.4 Billion $ 23.5 Billion $ 20.0 Billion Post spin-off of Urban Edge Properties (NYSE: UE), the $2.52 annualized dividend, combined with the annualized dividend of UE is the same $2.92 annual dividend that was paid in 2014. TIMING Quarterly financial results and related earnings conference calls for the remainder of 2015 are expected to occur as follows: Filing Date Earnings Call Third Quarter 2015 Monday, November 2, 2015 Tuesday, November 3, 2 - 5 - FINANCIAL HIGHLIGHTS (unaudited and in thousands, except per share amounts) This section includes non-GAAP financial measures, including Earnings Before Interest Taxes Depreciation and Amortization ("EBITDA"), Funds From Operations attributable to common shares plus assumed conversions ("FFO"), FFO as adjusted for comparability, and Funds Available for Distribution ("FAD"). A description of these non-GAAP measures and reconciliations to the most directly comparable GAAP measures are provided on the pages that follow. Three Months Ended Six Months Ended June 30, March 31, June 30, Total revenues $ 616,288 $ 574,411 $ 606,802 $ 1,223,090 $ 1,136,792 Net income attributable to common shareholders $ 165,651 $ 76,642 $ 84,593 $ 250,244 $ 138,991 Per common share: Basic $ 0.88 $ 0.41 $ 0.45 $ 1.33 $ 0.74 Diluted $ 0.87 $ 0.41 $ 0.45 $ 1.32 $ 0.74 FFO as adjusted for comparability $ Per diluted share $ FFO $ 323,381 $ 216,547 $ 220,084 $ 544,305 $ 463,626 FFO - Operating Partnership Basis ("OP Basis") $ 343,470 $ 229,933 $ 233,926 $ 577,544 $ 492,352 Per diluted share $ 1.71 $ 1.15 $ 1.16 $ 2.87 $ 2.46 FAD $ 139,674 $ 188,865 $ 154,345 $ 295,636 $ 341,151 Per diluted share $ 0.74 $ 1.00 $ 0.81 $ 1.56 $ 1.81 Dividends per common share $ 0.63 $ 0.73 $ 0.63 $ 1.26 $ 1.46 FFO payout ratio (based on FFO as adjusted for comparability) 48.5% 59.3% 57.3% 52.3% 65.8% FAD payout ratio 85.1% 73.0% 77.8% 80.8% 80.7% Weighted average shares used in determining FFO per diluted share - REIT basis 189,600 188,659 189,381 189,775 188,475 Convertible units: Class A 10,673 10,705 10,675 10,674 10,658 D-13 458 453 423 443 478 G1-G4 87 80 76 88 81 Equity awards - unit equivalents 560 424 737 384 461 Weighted average shares used in determining FFO per diluted share - OP Basis 201,378 200,321 201,292 201,364 200,153 - 6 - RECONCILIATION OF NET INCOME TO FFO (1) (unaudited and in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, March 31, June 30, Reconciliation of our net income to FFO: Net income attributable to Vornado $ 186,016 $ 97,008 $ 104,077 $ 290,093 $ 179,725 Depreciation and amortization of real property 129,296 121,402 118,256 247,552 263,971 Net gains on sale of real estate - - (10,867) (10,867) - Real estate impairment losses - - 256 256 20,842 Proportionate share of adjustments to equity in net loss of partially owned entities to arrive at FFO: Depreciation and amortization of real property 32,282 30,126 36,272 68,554 66,812 Net gains on sale of real estate (4,513) - - (4,513) - Real estate impairment losses 10,304 - - 10,304 - Income tax effect of above adjustments - (3,085) - - (7,080) Noncontrolling interests' share of above adjustments (9,662) (8,561) (8,448) (18,109) (19,960) FFO attributable to Vornado 343,723 236,890 239,546 583,270 504,310 Preferred share dividends (20,365) (20,366) (19,484) (39,849) (40,734) FFO attributable to common shareholders 323,358 216,524 220,062 543,421 463,576 Convertible preferred share dividends 23 23 22 46 50 Earnings allocated to Out-Performance Plan units - - - 838 - FFO attributable to common shareholders plus assumed conversions 323,381 216,547 220,084 544,305 463,626 Add back of income allocated to noncontrolling interests of the Operating Partnership 20,089 13,386 13,842 33,239 28,726 FFO - OP Basis (1) $ FFO per diluted share (1) $ (1) FFO is computed in accordance with the definition adopted by the Board of Governors of the National Association of Real Estate Investment Trusts (“NAREIT”). NAREIT defines FFO as GAAP net income or loss adjusted to exclude net gains from sales of depreciated real estate assets, real estate impairment losses, depreciation and amortization expense from real estate assets, extraordinary items and other specified non-cash items, including the pro rata share of such adjustments of unconsolidated subsidiaries. FFO and FFO per diluted share are non-GAAP financial measures used by management, investors and analysts to facilitate meaningful comparisons of operating performance between periods and among our peers because it excludes the effect of real estate depreciation and amortization and net gains on sales, which are based on historical costs and implicitly assume that the value of real estate diminishes predictably over time, rather than fluctuating based on existing market conditions. FFO does not represent cash generated from operating activities and is not necessarily indicative of cash available to fund cash requirements and should not be considered as an alternative to net income as a performance measure or cash flows as a liquidity measure. FFO may not be comparable to similarly titled measures employed by other companies. - 7 - RECONCILIATION OF FFO TO FFO AS ADJUSTED FOR COMPARABILITY (unaudited and in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, March 31, June 30, FFO attributable to common shareholders plus assumed conversions (A) $ 323,381 $ 216,547 $ 220,084 $ 544,305 $ 463,626 Per diluted share $ 1.71 $ 1.15 $ 1.16 $ 2.87 $ 2.46 Items that affect comparability income: Reversal of allowance for deferred tax assets (re: taxable REIT subsidiary's ability to utilize NOLs) 90,030 - - 90,030 - Our share of impairment loss on India real estate ventures (4,502) - - (4,502) - Acquisition and transaction related costs (4,061) (1,067) (1,981) (6,042) (2,352) FFO from discontinued operations (including UE spin-off related costs of $327, $3,016, and $22,645 in the three months ended June 30, 2015 and 2014 and March 31, 2015, respectively, and $22,972 and $3,515 in the six months ended June 30, 2015 and 2014, respectively) (767) 41,673 7,396 6,628 87,071 Toys "R" Us ("Toys") FFO (negative FFO) 500 (51,862) 1,454 1,954 (42,595) Defeasance cost in connection with the refinancing of 909 Third Avenue - (5,589) - - (5,589) Net gain on sale of residential condominiums and a land parcel - - 1,860 1,860 10,540 Other, net 433 905 2,721 3,154 - 81,633 (15,940) 11,450 93,082 47,075 Noncontrolling interests' share of above adjustments (4,774) 928 (628) (5,357) (2,747) Items that affect comparability, net (B) $ 76,859 $ (15,012) $ 10,822 $ 87,725 $ 44,328 Per diluted share $ 0.41 $ (0.08) $ 0.06 $ 0.46 $ 0.24 FFO attributable to common shareholders plus assumed conversions, as adjusted for comparability (A-B) $ Per diluted share $ -8 - RECONCILIATION OF FFO TO FAD (unaudited and in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, March 31, June 30, FFO attributable to common shareholders plus assumed conversions (A) $ 323,381 $ 216,547 $ 220,084 $ 544,305 $ 463,626 Adjustments to arrive at FAD: Recurring tenant improvements, leasing commissions and other capital expenditures 71,488 55,921 52,048 123,536 128,421 Items that affect comparability per page 8, excluding FFO attributable to discontinued operations 82,400 (57,613) 4,054 86,454 (39,996) Straight-line rentals 34,662 19,892 29,296 63,958 32,882 Amortization of acquired below-market leases, net 12,920 8,064 11,992 24,912 17,776 Carried interest and our share of net unrealized gains from real estate fund investments 8,743 17,372 1,621 10,364 22,245 Amortization of debt issuance costs (7,497) (2,148) (7,456) (14,953) (6,570) Stock-based compensation expense (6,685) (9,051) (20,142) (26,827) (20,075) Non real estate depreciation (1,667) (3,044) (1,922) (3,589) (4,619) Noncontrolling interests' share of above adjustments (10,657) (1,711) (3,752) (15,186) (7,589) (B) 183,707 27,682 65,739 248,669 122,475 FAD (A-B) $ FAD per diluted share $ FAD payout ratio 85.1% 73.0% 77.8% 80.8% 80.7% FAD is defined as FFO less (i) recurring tenant improvements, leasing commissions and capital expenditures, (ii) straight-line rents and amortization of acquired below-market leases, net, and (iii) other non-cash income, plus (iv) other non-cash charges. FAD is a non-GAAP financial measure that is not intended to represent cash flow and is not indicative of cash flow provided by operating activities as determined in accordance with GAAP. FAD is presented solely as a supplemental disclosure that management believes provides useful information regarding the Company's ability to fund its dividends. FAD payout ratios on a quarterly basis are not necessarily indicative of amounts for the full year due to fluctuation in timing of cash based expenditures, the commencement of new leases and the seasonality of our operations. - 9 - CONSOLIDATED NET INCOME / EBITDA (1) (unaudited and in thousands) Three Months Ended June 30, March 31, Inc (Dec) Property rentals $ 466,803 $ 450,076 $ 16,727 $ 458,528 Straight-line rent adjustments 34,662 19,892 14,770 29,296 Amortization of acquired below-market leases, net 13,378 8,522 4,856 12,450 Total rentals 514,843 478,490 36,353 500,274 Tenant expense reimbursements 62,215 55,110 7,105 66,921 Fee and other income: BMS cleaning fees 21,741 22,195 (454) 22,633 Management and leasing fees 4,274 5,765 (1,491) 4,192 Lease termination fees 2,893 4,545 (1,652) 3,747 Other income 10,322 8,306 2,016 9,035 Total revenues 616,288 574,411 41,877 606,802 Operating expenses 242,690 230,398 12,292 254,493 Depreciation and amortization 136,957 113,200 23,757 124,122 General and administrative 39,189 40,478 (1,289) 58,492 Acquisition and transaction related costs 4,061 1,067 2,994 1,981 Total expenses 422,897 385,143 37,754 439,088 Operating income 193,391 189,268 4,123 167,714 Loss from partially owned entities (5,231) (53,742) 48,511 (2,405) Income from real estate fund investments 26,368 100,110 (73,742) 24,089 Interest and other investment income, net 5,666 9,396 (3,730) 10,792 Interest and debt expense (92,092) (103,913) 11,821 (91,674) Net gain on disposition of wholly owned and partially owned assets - 905 (905) 1,860 Income before income taxes 128,102 142,024 (13,922) 110,376 Income tax benefit (expense) 88,072 (3,280) 91,352 (971) Income from continuing operations 216,174 138,744 77,430 109,405 (Loss) income from discontinued operations (774) 26,943 (27,717) 15,841 Net income 215,400 165,687 49,713 125,246 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (19,186) (63,975) 44,789 (15,882) Operating Partnership (10,198) (4,704) (5,494) (5,287) Net income attributable to Vornado 186,016 97,008 89,008 104,077 Interest and debt expense 115,073 179,520 (64,447) 114,675 Depreciation and amortization 163,245 173,443 (10,198) 156,450 Income tax benefit (87,653) (574) (87,079) (739) EBITDA $ Capitalized leasing and development payroll $ 5,444 $ 4,038 $ 1,406 $ 4,941 Capitalized interest and debt expense $ 11,702 $ 16,560 $ (4,858) $ 11,110 EBITDA represents "Earnings Before Interest, Taxes, Depreciation and Amortization." Management considers EBITDA a supplemental measure for making decisions and assessing the unlevered performance of its segments as it relates to the total return on assets as opposed to the levered return on equity. As properties are bought and sold based on a multiple of EBITDA, management utilizes this measure to make investment decisions as well as to compare the performance of its assets to that of its peers. EBITDA should not be considered a substitute for net income. EBITDA may not be comparable to similarly titled measures employed by other companies. - 10 - CONSOLIDATED NET INCOME / EBITDA (unaudited and in thousands) Six Months Ended June 30, Inc (Dec) Property rentals $ 925,331 $ 894,514 $ 30,817 Straight-line rent adjustments 63,958 32,882 31,076 Amortization of acquired below-market leases, net 25,828 18,234 7,594 Total rentals 1,015,117 945,630 69,487 Tenant expense reimbursements 129,136 114,411 14,725 Fee and other income: BMS cleaning fees 44,374 41,151 3,223 Management and leasing fees 8,466 11,593 (3,127) Lease termination fees 6,640 8,122 (1,482) Other income 19,357 15,885 3,472 Total revenues 1,223,090 1,136,792 86,298 Operating expenses 497,183 466,959 30,224 Depreciation and amortization 261,079 244,992 16,087 General and administrative 97,681 87,980 9,701 Acquisition and transaction related costs 6,042 2,352 3,690 Total expenses 861,985 802,283 59,702 Operating income 361,105 334,509 26,596 Loss from partially owned entities (7,636) (51,763) 44,127 Income from real estate investments 50,457 118,258 (67,801) Interest and other investment income, net 16,458 21,246 (4,788) Interest and debt expense (183,766) (200,225) 16,459 Net gain on disposition of wholly owned and partially owned assets 1,860 10,540 (8,680) Income before income taxes 238,478 232,565 5,913 Income tax benefit (expense) 87,101 (4,131) 91,232 Income from continuing operations 325,579 228,434 97,145 Income from discontinued operations 15,067 35,409 (20,342) Net income 340,646 263,843 76,803 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (35,068) (75,554) 40,486 Operating Partnership (15,485) (8,564) (6,921) Net income attributable to Vornado 290,093 179,725 110,368 Interest and debt expense 229,748 350,472 (120,724) Depreciation and amortization 319,695 369,782 (50,087) Income tax (benefit) expense (88,392) 19,257 (107,649) EBITDA $ $ $ Capitalized leasing and development payroll $ 10,385 $ 7,607 $ 2,778 Capitalized interest and debt expense $ 22,812 $ 30,182 $ (7,370) - 11 - EBITDA BY SEGMENT (unaudited and in thousands) Three Months Ended June 30, 2015 Total New York Washington, DC Other Property rentals $ 466,803 $ 299,181 $ 107,362 $ 60,260 Straight-line rent adjustments 34,662 24,938 6,059 3,665 Amortization of acquired below-market leases, net 13,378 12,008 378 992 Total rentals 514,843 336,127 113,799 64,917 Tenant expense reimbursements 62,215 45,373 10,587 6,255 Fee and other income: BMS cleaning fees 21,741 26,366 - (4,625) Management and leasing fees 4,274 1,690 2,761 (177) Lease termination fees 2,893 2,277 125 491 Other income 10,322 2,429 7,584 309 Total revenues 616,288 414,262 134,856 67,170 Operating expenses 242,690 169,169 48,418 25,103 Depreciation and amortization 136,957 73,240 43,732 19,985 General and administrative 39,189 7,889 6,511 24,789 Acquisition and transaction related costs 4,061 - - 4,061 Total expenses 422,897 250,298 98,661 73,938 Operating income (loss) 193,391 163,964 36,195 (6,768) (Loss) income from partially owned entities (5,231) 3,176 (1,805) (6,602) Income from real estate fund investments 26,368 - - 26,368 Interest and other investment income, net 5,666 1,892 13 3,761 Interest and debt expense (92,092) (47,173) (17,483) (27,436) Income (loss) before income taxes 128,102 121,859 16,920 (10,677) Income tax benefit (expense) 88,072 (1,095) (466) 89,633 Income from continuing operations 216,174 120,764 16,454 78,956 Loss from discontinued operations (774) - - (774) Net income 215,400 120,764 16,454 78,182 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (19,186) (2,552) - (16,634) Operating Partnership (10,198) - - (10,198) Net income attributable to Vornado 186,016 118,212 16,454 51,350 Interest and debt expense 115,073 61,057 20,891 33,125 Depreciation and amortization 163,245 95,567 47,803 19,875 Income tax (benefit) expense (87,653) 1,152 486 (89,291) EBITDA for the three months ended June 30, 2015 $ EBITDA for the three months ended June 30, 2014 $ EBITDA as adjusted for comparability - OP basis: For the three months ended June 30, 2015 $ For the three months ended June 30, 2014 $ See notes on page 14. - 12 - EBITDA BY SEGMENT (unaudited and in thousands) Six Months Ended June 30, 2015 Total New York Washington, DC Other Property rentals $ 925,331 $ 585,975 $ 214,728 $ 124,628 Straight-line rent adjustments 63,958 42,412 11,370 10,176 Amortization of acquired below-market leases, net 25,828 23,118 755 1,955 Total rentals 1,015,117 651,505 226,853 136,759 Tenant expense reimbursements 129,136 94,874 22,056 12,206 Fee and other income: BMS cleaning fees 44,374 53,669 - (9,295) Management and leasing fees 8,466 3,134 5,847 (515) Lease termination fees 6,640 5,799 254 587 Other income 19,357 4,794 13,814 749 Total revenues 1,223,090 813,775 268,824 140,491 Operating expenses 497,183 339,830 99,221 58,132 Depreciation and amortization 261,079 143,295 80,222 37,562 General and administrative 97,681 19,933 12,215 65,533 Acquisition and transaction related costs 6,042 - - 6,042 Total expenses 861,985 503,058 191,658 167,269 Operating income (loss) 361,105 310,717 77,166 (26,778) Loss from partially owned entities (7,636) (2,487) (1,674) (3,475) Income from real estate fund investments 50,457 - - 50,457 Interest and other investment income, net 16,458 3,754 26 12,678 Interest and debt expense (183,766) (92,524) (35,643) (55,599) Net gain on disposition of wholly owned and partially owned assets 1,860 - - 1,860 Income (loss) before income taxes 238,478 219,460 39,875 (20,857) Income tax benefit (expense) 87,101 (2,038) 208 88,931 Income from continuing operations 325,579 217,422 40,083 68,074 Income from discontinued operations 15,067 - - 15,067 Net income 340,646 217,422 40,083 83,141 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (35,068) (4,058) - (31,010) Operating Partnership (15,485) - - (15,485) Net income attributable to Vornado 290,093 213,364 40,083 36,646 Interest and debt expense 229,748 119,724 42,403 67,621 Depreciation and amortization 319,695 189,691 88,555 41,449 Income tax (benefit) expense (88,392) 2,154 (2,150) (88,396) EBITDA for the six months ended June 30, 2015 $ EBITDA for the six months ended June 30, 2014 $ EBITDA as adjusted for comparability - OP basis: For the six months ended June 30, 2015 $ For the six months ended June 30, 2014 $ See notes on page 14. - 13 - NOTES TO EBITDA BY SEGMENT (unaudited and in thousands) (1) The elements of "New York" EBITDA as adjusted for comparability are summarized below. Three Months Ended June 30, Six Months Ended June 30, Office (including BMS EBITDA of $6,593, $6,018, $12,274 and $11,545, respectively) $ 169,440 $ 157,123 $ 328,799 $ 309,249 Retail 86,151 67,567 167,456 133,393 Alexander's 10,241 10,271 20,648 20,701 Hotel Pennsylvania 8,856 10,278 6,730 9,572 Total New York $ 274,688 $ 245,239 $ 523,633 $ 472,915 (2) The elements of "Washington, DC" EBITDA as adjusted for comparability are summarized below. Three Months Ended June 30, Six Months Ended June 30, Office, excluding the Skyline Properties $ 68,514 $ 67,057 $ 135,898 $ 134,314 Skyline properties 6,984 7,073 13,039 13,572 Total Office 75,498 74,130 148,937 147,886 Residential 10,136 10,764 19,954 21,095 Total Washington, DC $ 85,634 $ 84,894 $ 168,891 $ 168,981 (3) The elements of "Other" EBITDA as adjusted for comparability are summarized below. Three Months Ended June 30, Six Months Ended June 30, Our share of real estate fund investments: Income before net realized/unrealized gains $ 1,533 $ 2,191 $ 4,285 $ 4,617 Net realized/unrealized gains on investments 6,054 24,265 10,464 27,807 Carried interest 2,909 11,874 6,297 13,205 Total 10,496 38,330 21,046 45,629 The Mart and trade shows 22,144 22,454 43,185 41,541 555 California Street 12,831 11,506 25,232 23,572 India real estate ventures 375 99 2,216 1,923 Other investments 11,222 6,780 18,966 14,380 57,068 79,169 110,645 127,045 Corporate general and administrative expenses (a) (b) (23,760) (23,022) (59,702) (49,004) Investment income and other, net (a) 6,561 8,032 15,323 16,105 Total Other $ 39,869 $ 64,179 $ 66,266 $ 94,146 (a) The amounts in these captions (for this table only) exclude income/expense from the mark-to-market of our deferred compensation plan of $609 and $2,380 for the three months ended June 30, 2015 and 2014, respectively, and $2,250 and $6,780 for the six months ended June 30, 2015 and 2014, respectively. (b) The six months ended June 30, 2015 includes $8,817 from the acceleration of the recognition of compensation expense related to 2013-2015 Out-Performance Plans due to the modification of the vesting criteria of awards such that they will fully vest at age 65. The accelerated expense will result in lower general and administrative expense for the remainder of 2015 of $1,734 and $6,217 thereafter. - 14 - EBITDA BY SEGMENT AND REGION (unaudited) The following tables set forth the percentages of EBITDA, by operating segment and by geographic region, excluding discontinued operations and other items that affect comparability. Three Months Ended June 30, Six Months Ended June 30, Segment New York 76% 74% 76% 74% Washington, DC 24% 26% 24% 26% 100% 100% 100% 100% Region New York City metropolitan area 69% 67% 69% 67% Washington, DC / Northern Virginia area 22% 24% 22% 24% Chicago, IL 6% 6% 6% 6% San Francisco, CA 3% 3% 3% 3% 100% 100% 100% 100% - 15 - CONSOLIDATED BALANCE SHEETS (unaudited and in thousands) June 30, 2015 December 31, 2014 Increase (Decrease) ASSETS Real estate, at cost: Land $ 4,036,944 $ 3,861,913 $ 175,031 Buildings and improvements 12,188,912 11,705,749 483,163 Development costs and construction in progress 1,273,897 1,128,037 145,860 Leasehold improvements and equipment 129,930 126,659 3,271 Total 17,629,683 16,822,358 807,325 Less accumulated depreciation and amortization (3,303,014) (3,161,633) (141,381) Real estate, net 14,326,669 13,660,725 665,944 Cash and cash equivalents 516,337 1,198,477 (682,140) Restricted cash 127,857 176,204 (48,347) Marketable securities 159,991 206,323 (46,332) Tenant and other receivables, net 115,049 109,998 5,051 Investments in partially owned entities 1,477,090 1,246,496 230,594 Real estate fund investments 565,976 513,973 52,003 Receivable arising from the straight-lining of rents, net 851,894 787,271 64,623 Deferred leasing and financing costs, net 528,179 475,158 53,021 Identified intangible assets, net 245,846 225,155 20,691 Assets related to discontinued operations 34,891 2,238,474 (2,203,583) Other assets 636,128 410,066 226,062 Total assets $ $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Liabilities: Mortgages payable $ 8,562,314 $ 8,263,165 $ 299,149 Senior unsecured notes 847,463 1,347,159 (499,696) Revolving credit facility debt 400,000 - 400,000 Accounts payable and accrued expenses 437,813 447,745 (9,932) Deferred revenue 390,636 358,613 32,023 Deferred compensation plan 118,931 117,284 1,647 Liabilities related to discontinued operations 12,611 1,511,362 (1,498,751) Other liabilities 417,935 375,830 42,105 Total liabilities 11,187,703 12,421,158 (1,233,455) Redeemable noncontrolling interests 1,092,894 1,337,780 (244,886) Vornado shareholders' equity 6,537,744 6,745,426 (207,682) Noncontrolling interests in consolidated subsidiaries 767,566 743,956 23,610 Total liabilities, redeemable noncontrolling interests and equity $ $ $ - 16 - CAPITAL STRUCTURE (unaudited and in thousands, except per share and unit amounts) June 30, 2015 Debt: Consolidated debt: Mortgages payable $ 8,562,314 Senior unsecured notes 847,463 $2.5 billion revolving credit facilities 400,000 9,809,777 Pro rata share of non-consolidated debt in partially owned entities (excluding $1,686,465 of Toys' debt) 2,655,913 Less: Noncontrolling interests' share of consolidated debt (primarily 1290 Avenue of the Americas and 555 California Street) (473,556) Total debt 11,992,134 Shares/Units Par Value Perpetual Preferred: 5.00% Preferred Unit (D-16) (1 unit @ $1,000,000 per unit) 1,000 3.25% Preferred Units (D-17) (177,100 units @ $25 per unit) 4,428 6.625% Series G Preferred Shares 8,000 $ 25.00 200,000 6.625% Series I Preferred Shares 10,800 25.00 270,000 6.875% Series J Preferred Shares 9,850 25.00 246,250 5.70% Series K Preferred Shares 12,000 25.00 300,000 5.40% Series L Preferred Shares 12,000 25.00 300,000 1,321,678 June 30, 2015 Converted Common Shares Share Price Equity: Common shares 188,497 $ 94.93 17,894,020 Class A units 10,589 94.93 1,005,214 Convertible share equivalents: Equity awards - unit equivalents 866 94.93 82,210 D-13 preferred units 492 94.93 46,706 G1-G4 units 86 94.93 8,164 Series A preferred shares 45 94.93 4,272 19,040,586 Total Market Capitalization $ - 17 - DEBT ANALYSIS (unaudited and in thousands) As of June 30, 2015 Total Variable Fixed Weighted Weighted Weighted Average Average Average Amount Interest Rate Amount Interest Rate Amount Interest Rate Consolidated debt $ 9,809,777 3.73% $ 2,612,436 2.02% $ 7,197,341 4.34% Pro rata share of non-consolidated debt: Toys 1,686,465 7.76% 1,028,680 7.18% 657,785 8.67% All other 2,655,913 5.15% 364,355 1.96% 2,291,558 5.66% Total 14,152,155 4.47% 4,005,471 3.34% 10,146,684 4.92% Less: Noncontrolling interests' share of consolidated debt (primarily 1290 Avenue of the Americas and 555 California Street) (473,556) (10,500) (463,056) Company's pro rata share of total debt $ 13,678,599 4.49% $ 3,994,971 3.34% $ 9,683,628 4.96% Senior Unsecured Notes Unencumbered EBITDA Due 2019 Due 2022 2Q 2015 Settlement Date 6/16/2014 12/7/2011 Annualized Principal Amount $ 450,000 $ 400,000 New York $ 445,260 Issue Price 99.619% 99.546% Washington, DC 174,696 Coupon 2.500% 5.000% Other 34,668 Effective economic interest rate 2.581% 5.057% Total $ 654,624 Ratings: Moody's Baa2 Baa2 S&P BBB BBB Fitch BBB BBB Maturity Date / Put Date 6/30/2019 1/15/2022 Debt Covenant Ratios: (1) Senior Unsecured Notes Revolving Credit Facilities Actual Required Due 2019 Due 2022 Required Actual Total Outstanding Debt / Total Assets (2) Less than 65% 43% 43% Less than 60% 31% Secured Debt / Total Assets Less than 50% 37% 37% Less than 50% 26% Interest Coverage Ratio (Annualized Combined EBITDA to Annualized Interest Expense) Greater than 1.50 3.26 3.26 N/A Fixed Charge Coverage N/A N/A Greater than 1.40 2.80 Unencumbered Assets / Unsecured Debt Greater than 150% 752% 752% N/A Unsecured Debt / Cap Value of Unencumbered Assets N/A N/A Less than 60% 11% Unencumbered Coverage Ratio N/A N/A Greater than 1.50 16.97 Our debt covenant ratios are computed in accordance with the terms of our senior unsecured notes and revolving credit facilities, as applicable. The methodology used for these computations may differ significantly from similarly titled ratios of other companies. For additional information regarding the methodology used to compute these ratios, please see our filings with the SEC of our revolving credit facilities, senior debt indentures and applicable prospectuses and prospectus supplements. Total assets includes EBITDA capped at 7.5% under the senior unsecured notes and 6.0% under the revolving credit facilities. - 18 - DEBT MATURITIES (unaudited and in thousands) Spread Maturity over Interest Property Date (1) LIBOR Rate Thereafter Total 888 Seventh Avenue 01/16 5.71% $ - $ 318,554 $ - $ - $ - $ - $ 318,554 510 5th Avenue 01/16 5.60% - 29,913 - 29,913 770 Broadway 03/16 5.65% - 353,000 - 353,000 Bowen Building 06/16 6.14% - 115,022 - 115,022 1730 M and 1150 17th Street 06/16 L+125 1.43% - 43,581 - 43,581 The Mart 12/16 5.57% - 550,000 - 550,000 350 Park Avenue 01/17 3.75% - - 292,124 - - - 292,124 100 West 33rd Street - office and retail 03/17 L+150 1.69% - - 325,000 - - - 325,000 2011 Crystal Drive 08/17 7.30% - - 76,960 - - - 76,960 220 20th Street 02/18 4.61% - - - 70,676 - - 70,676 828-850 Madison Avenue Retail Condominium 06/18 5.29% - - - 80,000 - - 80,000 $1.25 Billion unsecured revolving credit facility 06/18 L+115 0.00% - 33-00 Northern Blvd 10/18 4.43% - - - 62,000 - - 62,000 220 Central Park South 01/19 L+275 2.94% - 600,000 - 600,000 Senior unsecured notes due 2019 06/19 2.50% - 448,628 - 448,628 435 Seventh Avenue - retail 08/19 L+225 2.44% - 98,000 - 98,000 $1.25 Billion unsecured revolving credit facility 11/19 L+105 1.24% - 400,000 - 400,000 4 Union Square South - retail 11/19 L+215 2.33% - 118,951 - 118,951 2200 / 2300 Clarendon Boulevard (Courthouse Plaza) 05/20 L+160 1.79% - 33,750 33,750 150 West 34th Street 06/20 L+225 2.44% - 205,000 205,000 Eleven Penn Plaza 12/20 3.95% - 450,000 450,000 Borgata Land 02/21 5.14% - 58,002 58,002 909 Third Avenue 05/21 3.91% - 350,000 350,000 West End 25 06/21 4.88% - 101,671 101,671 Universal Buildings 08/21 L+190 2.08% - 185,000 185,000 555 California Street 09/21 5.10% - 593,521 593,521 655 Fifth Avenue 10/21 L+140 1.57% - 140,000 140,000 Two Penn Plaza 12/21 3.98% - 575,000 575,000 Senior unsecured notes due 2022 01/22 5.00% - 398,835 398,835 Skyline Properties 02/22 2.97% - 678,000 678,000 1290 Avenue of the Americas 11/22 3.34% - 950,000 950,000 2121 Crystal Drive 03/23 5.51% - 145,299 145,299 666 Fifth Avenue Retail Condominium 03/23 3.61% - 390,000 390,000 2treet 08/24 3.97% - 147,577 147,577 See notes on the following page. - 19 - DEBT MATURITIES (unaudited and in thousands) Spread Maturity over Interest Property Date (1) LIBOR Rate Thereafter Total 1215 Clark Street, 200 12th Street & 251 18th Street 01/25 7.94% $ - $ - $ - $ - $ - $ 96,300 $ 96,300 River House Apartments 04/25 L+128 1.46% - 307,710 307,710 Other properties Various 2.97% - 19,825 19,825 Purchase accounting valuation adjustments Various - - - (126) - 2,004 1,878 Total $ - $ Weighted average rate 0.00% 5.54% 3.18% 4.83% 2.34% 3.71% 3.73% Fixed rate debt $ - $ 1,366,489 $ 369,084 $ 212,550 $ 448,628 $ 4,800,590 $ 7,197,341 Fixed weighted average rate expiring 0.00% 5.67% 4.49% 4.83% 2.50% 4.10% 4.34% Floating rate debt $ - $ 43,581 $ 325,000 $ - $ 1,216,951 $ 1,026,904 $ 2,612,436 Floating weighted average rate expiring 0.00% 1.43% 1.69% 0.00% 2.28% 1.85% 2.02% Represents the extended maturity for certain loans in which we have the unilateral right to extend. Pursuant to an existing swap agreement, $420,000 of the loan bears interest at a fixed rate of 4.78% through March 2018, and the balance of $155,000 floats through March 2018. The entire $575,000 will float thereafter for the duration of the loan. - 20 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) As of June 30, 2015 Debt Percentage Company's Company's Asset Ownership at Carrying Pro rata 100% of Joint Venture Name Category June 30, 2015 Amount Share Joint Venture PREIT Associates REIT 8.1% $ 143,031 $ 150,832 $ 1,869,049 Alexander's, Inc. Office/Retail 32.4% 130,639 334,113 1,031,213 India real estate ventures Office/Land 4.1% to 36.5% 50,542 47,803 191,213 Urban Edge REIT 5.4% 25,610 68,337 1,253,889 Toys Retailer 32.5% - 1,686,465 5,189,125 Partially owned office buildings: 280 Park Avenue Office 50.0% 319,443 363,281 726,563 One Park Avenue Office 55.0% 139,845 139,436 253,519 650 Madison Avenue Office/Retail 20.1% 119,543 161,024 800,000 510 West 22nd Street Office 55.0% 75,281 19,305 35,100 Rosslyn Plaza Office/Residential 43.7% to 50.4% 51,638 16,881 33,488 666 Fifth Avenue Office Condominium Office 49.5% 45,648 619,278 1,251,067 West 57th Street properties Office 50.0% 40,942 10,000 20,000 330 Madison Avenue Office 25.0% 30,938 37,500 150,000 Warner Building Office 55.0% 19,532 160,985 292,700 Fairfax Square Office 20.0% 5,869 18,000 90,000 1101 17th Street Office 55.0% (3,355) 17,050 31,000 825 Seventh Avenue Office 50.0% 810 10,250 20,500 Other partially owned office buildings Office Various 13,410 17,465 50,150 Other investments: Independence Plaza Residential 50.1% 146,698 275,550 550,000 Monmouth Mall Retail 50.0% 5,778 76,905 153,810 Other investments Various Various 115,248 111,918 748,468 $ 1,477,090 $ 4,342,378 $ 14,740,854 - 21 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) Percentage Our Share of Net (Loss) Income for the Our Share of EBITDA for the Ownership at Three Months Ended June 30, Three Months Ended June 30, June 30, 2015 Joint Venture Name New York: 666 Fifth Avenue Office Condominium 49.5% $ (9,320) $ 1,934 $ 6,866 $ 7,646 Alexander's, Inc. 32.4% 5,447 5,272 10,241 10,271 650 Madison Avenue 20.1% 4,517 (556) 8,557 3,276 330 Madison Avenue 25.0% 1,554 1,674 2,557 2,400 Independence Plaza 50.1% (1,042) 239 5,267 6,298 One Park Avenue 55.0% 839 181 3,500 2,079 825 Seventh Avenue 50.0% 712 5,201 857 862 280 Park Avenue (partially under development) 50.0% 339 357 7,090 5,959 West 57th Street properties (partially under development) 50.0% (97) (4,978) 167 373 Other Various 227 (328) 1,136 676 3,176 8,996 46,238 39,840 Washington, DC: Warner Building 55.0% (1,818) (1,462) 1,986 2,264 Rosslyn Plaza 43.7% to 50.4% (778) (1,499) 1,172 823 1101 17th Street 55.0% 460 278 845 604 Fairfax Square 20.0% (32) 83 420 649 Other Various 363 352 1,271 1,292 (1,805) (2,248) 5,694 5,632 Other: India real estate ventures 4.1% to 36.5% (16,567) (2,041) (14,431) 99 Green Courte 8.3% 4,516 - 5,088 528 Alexander's corporate fee income 32.4% 1,876 1,622 1,876 1,622 Urban Edge 5.4% 904 - 2,246 - Toys 32.5% 500 (57,591) 500 5,189 Monmouth Mall 50.0% 391 319 2,278 2,191 Other Various 1,778 (2,799) 6,516 4,750 (6,602) (60,490) 4,073 14,379 $ (5,231) $ (53,742) $ 56,005 $ 59,851 - 22 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) Percentage Our Share of Net (Loss) Income for the Our Share of EBITDA for the Ownership at Six Months Ended June 30, Six Months Ended June 30, June 30, 2015 Joint Venture Name New York: 666 Fifth Avenue Office Condominium 49.5% $ (17,894) $ 3,939 $ 12,652 $ 15,041 Alexander's, Inc. 32.4% 11,041 10,031 20,648 20,701 650 Madison Avenue 20.1% 3,973 (2,646) 11,526 6,193 Independence Plaza 50.1% (3,091) (1,825) 9,925 10,634 330 Madison Avenue 25.0% 3,018 3,019 5,079 4,667 West 57th Street properties (partially under development) 50.0% (2,316) (7,577) 251 863 825 Seventh Avenue 50.0% 1,419 5,676 1,690 1,630 One Park Avenue 55.0% 1,412 279 8,370 3,949 280 Park Avenue (partially under development) 50.0% (227) 306 12,679 11,221 Other Various 178 (640) 2,177 1,356 (2,487) 10,562 84,997 76,255 Washington, DC: Warner Building 55.0% (3,689) (2,948) 4,201 4,523 1101 17th Street 55.0% 2,777 564 1,560 1,201 Rosslyn Plaza 43.7% to 50.4% (1,515) (2,071) 2,252 2,479 Fairfax Square 20.0% (16) 116 880 1,247 Other Various 769 825 2,584 2,667 (1,674) (3,514) 11,477 12,117 Other: India real estate ventures 4.1% to 36.5% (16,676) (2,178) (12,590) 1,923 Green Courte 8.3% 4,516 - 5,088 1,068 Alexander's corporate fee income 32.4% 3,973 3,248 3,973 3,248 Toys 32.5% 1,954 (55,744) 1,954 90,586 Urban Edge 5.4% 1,488 - 2,830 - Monmouth Mall 50.0% 709 836 4,517 4,582 Other Various 561 (4,973) 12,717 10,531 (3,475) (58,811) 18,489 111,938 $ (7,636) $ (51,763) $ 114,963 $ 200,310 - 23 - SQUARE FOOTAGE in service (unaudited and square feet in thousands) Owned by Company Total Portfolio Total Office Retail Showroom Other Segment: New York: Office 20,928 17,555 17,372 - 183 - Retail 2,538 2,347 - 2,347 - - Alexander's (32.4% interest) 2,178 706 287 419 - - Hotel Pennsylvania 1,400 1,400 - - - 1,400 Residential (1,654 units) 1,521 761 - - - 761 28,565 22,769 17,659 2,766 183 2,161 Washington, DC: Office, excluding the Skyline Properties 13,431 11,059 10,270 789 - - Skyline Properties 2,646 2,646 2,597 49 - - Total Office 16,077 13,705 12,867 838 - - Residential (2,414 units) 2,597 2,455 - - - 2,455 Other 384 384 - 9 - 375 19,058 16,544 12,867 847 - 2,830 Other: The Mart 3,578 3,569 1,667 99 1,803 - 555 California Street (70% interest) 1,802 1,261 1,168 93 - - 85 Tenth Avenue (49.9% effective interest) 612 305 286 19 - - Other Properties 2,171 1,210 - 1,210 - - 8,163 6,345 3,121 1,421 1,803 - Total square feet at June 30, 2015 55,786 45,658 33,647 5,034 1,986 4,991 Total square feet at March 31, 2015 55,492 45,401 33,475 4,960 1,975 4,991 Number of Number of Parking Garages (not included above): Square Feet Garages Spaces New York 1,702 11 4,980 Washington, DC 8,928 56 29,628 The Mart 558 4 1,664 555 California Street 168 1 453 Total at June 30, 2015 11,356 72 36,725 - 24 - TOP 30 TENANTS (unaudited) Annualized % of 2015 Square Revenues Annualized Tenants Footage (in thousands) Revenues U.S. Government 4,612,338 $ 162,823 6.6% IPG and affiliates 829,325 47,198 1.9% Bank of America 642,570 41,350 1.7% AXA Equitable Life Insurance 480,920 40,933 1.7% Macy's 665,433 35,641 1.4% Amazon.com 470,143 32,157 1.3% Neuberger Berman Group LLC 411,894 31,041 1.3% Forever 21 167,106 28,348 1.1% J. Crew 389,968 27,528 1.1% McGraw-Hill Companies, Inc. 479,557 27,505 1.1% Ziff Brothers Investments, Inc. 287,030 26,931 1.1% New York Stock Exchange 381,425 25,178 1.0% Madison Square Garden 393,299 24,683 1.0% Topshop 94,349 21,159 0.9% Fast Retailing (Uniqlo) 90,732 20,510 0.8% Motorola Mobility (guaranteed by Google) 607,872 20,440 0.8% AOL 233,264 19,670 0.8% AMC Networks, Inc. 283,745 18,842 0.8% Hollister 21,741 17,566 0.7% JCPenney 154,038 17,052 0.7% Bryan Cave LLP 213,946 16,117 0.7% Family Health International 340,605 15,738 0.6% Cushman & Wakefield 166,287 15,077 0.6% Lockheed Martin 328,919 14,783 0.6% New York & Co 197,154 12,930 0.5% Sears Holding Company (Kmart Corporation and Sears Corporation) 286,705 12,184 0.5% Information Builders, Inc. 243,486 12,100 0.5% Hennes & Mauritz 42,769 11,500 0.5% Fitzpatrick Cella Harper 130,424 11,444 0.5% Alston & Bird LLP 148,705 11,281 0.5% - 25 - LEASE EXPIRATIONS NEW YORK SEGMENT (unaudited) Our share of Square Feet Weighted Average Annual Percentage of Year of Lease of Expiring Rent of Expiring Leases Annualized Expiration Leases Total Per Sq. Ft. Escalated Rent Office: Month to Month 43,000 $ 2,308,000 $ 53.67 0.2% Third Quarter 2015 154,000 11,055,000 71.79 1.0% Fourth Quarter 2015 134,000 9,194,000 68.61 0.9% Total 2015 288,000 20,249,000 70.31 1.9% First Quarter 2016 162,000 8,916,000 55.04 0.8% Second Quarter 2016 547,000 34,675,000 63.39 3.3% Remaining 2016 563,000 38,265,000 67.97 3.6% 2017 994,000 57,380,000 57.73 5.4% 2018 1,041,000 78,492,000 75.40 7.4% 2019 953,000 64,984,000 68.19 6.2% 2020 1,545,000 90,732,000 58.73 8.6% 2021 1,045,000 68,050,000 65.12 6.4% 2022 510,000 29,647,000 58.13 2.8% 2023 1,613,000 112,588,000 69.80 10.7% 2024 1,214,000 90,161,000 74.27 8.5% Retail: Month to Month 12,000 $ 1,431,000 $ 119.25 0.4% Third Quarter 2015 36,000 3,403,000 94.53 1.0% Fourth Quarter 2015 12,000 1,658,000 138.17 0.5% Total 2015 48,000 5,061,000 105.44 1.4% First Quarter 2016 54,000 12,593,000 233.20 3.6% Second Quarter 2016 7,000 3,154,000 450.57 0.9% Remaining 2016 32,000 9,844,000 307.63 2.8% 2017 15,000 3,348,000 223.20 0.9% 2018 158,000 38,254,000 242.11 10.9% 2019 183,000 31,462,000 171.92 8.9% 2020 63,000 9,823,000 155.92 2.8% 2021 38,000 7,437,000 195.71 2.1% 2022 34,000 4,088,000 120.24 1.2% 2023 81,000 18,863,000 232.88 5.4% 2024 171,000 57,300,000 335.09 16.3% - 26 - LEASE EXPIRATIONS WASHINGTON, DC SEGMENT (unaudited) Our share of Square Feet Weighted Average Annual Percentage of Year of Lease of Expiring Rent of Expiring Leases Annualized Expiration Leases Total Per Sq. Ft. Escalated Rent Office: Month to Month 225,000 $ 7,076,000 $ 31.49 1.6% Third Quarter 2015 299,000 12,216,000 40.82 2.7% Fourth Quarter 2015 647,000 25,459,000 39.36 5.6% Total 2015 946,000 37,675,000 39.82 8.3% First Quarter 2016 592,000 23,361,000 39.46 5.2% Second Quarter 2016 229,000 11,077,000 48.43 2.4% Remaining 2016 449,000 21,903,000 48.81 4.8% 2017 624,000 25,793,000 41.31 5.7% 2018 1,007,000 44,828,000 44.52 9.9% 2019 1,530,000 64,734,000 42.31 14.3% 2020 906,000 42,975,000 47.43 9.5% 2021 618,000 28,023,000 45.31 6.2% 2022 994,000 43,522,000 43.77 9.6% 2023 178,000 8,332,000 46.77 1.8% 2024 437,000 17,320,000 39.65 3.8% - 27 - LEASING ACTIVITY (unaudited) The leasing activity and related statistics in the table below are based on leases signed during the period and are not intended to coincide with the commencement of rental revenue in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Second generation relet space represents square footage that has not been vacant for more than nine months and tenant improvements and leasing commissions are based on our share of square feet leased during the period. (square feet in thousands) New York Washington, DC Office Street Retail Office Quarter Ended June 30, 2015 Total square feet leased 605 36 411 Our share of square feet leased: 494 27 391 Initial rent (1) $ 82.21 $ 1,381.81 $ 40.50 Weighted average lease term (years) 11.0 12.9 8.3 Second generation relet space: Square feet 257 24 202 Cash basis: Initial rent (1) $ 89.39 $ 1,297.54 $ 40.79 Prior escalated rent $ 80.63 $ 376.12 $ 43.64 Percentage increase (decrease) 10.9% 245.0% (6.5%) GAAP basis: Straight-line rent (2) $ 87.28 $ 1,642.75 $ 38.98 Prior straight-line rent $ 72.87 $ 993.62 $ 40.71 Percentage increase (decrease) 19.8% 65.3% (4.2%) Tenant improvements and leasing commissions: Per square foot $ 84.56 $ 714.48 $ 41.66 Per square foot per annum $ 7.69 $ 55.39 $ 5.02 Percentage of initial rent 9.4% 4.0% 12.4% Six Months Ended June 30, 2015 Total square feet leased 1,158 43 1,165 Our share of square feet leased: 911 34 1,087 Initial rent (1) $ 80.21 $ 1,169.82 $ 37.01 Weighted average lease term (years) 10.0 12.7 10.1 Second generation relet space: Square feet 520 27 707 Cash basis: Initial rent (1) $ 81.94 $ 1,173.47 $ 35.44 Prior escalated rent $ 72.10 $ 361.48 $ 41.32 Percentage increase (decrease) 13.6% 224.6% (14.2%) GAAP basis: Straight-line rent (2) $ 79.11 $ 1,479.21 $ 33.37 Prior straight-line rent $ 66.44 $ 899.84 $ 38.43 Percentage increase (decrease) 19.1% 64.4% (13.2%) Tenant improvements and leasing commissions: Per square foot $ 80.06 $ 627.55 $ 69.01 Per square foot per annum $ 8.01 $ 49.41 $ 6.83 Percentage of initial rent 10.0% 4.2% 18.5% See notes on the following page. - 28 - LEASING ACTIVITY (unaudited) (square feet in thousands) New York Washington, DC Office Retail Office Year Ended December 31, 2014 Total square feet leased 3,973 119 1,817 Our share of square feet leased: 3,416 114 1,674 Initial rent (1) $ 66.78 $ 327.38 $ 38.57 Weighted average lease term (years) 11.3 11.2 8.2 Second generation relet space: Square feet 2,550 92 1,121 Cash basis: Initial rent (1) $ 68.18 $ 289.74 $ 38.57 Prior escalated rent $ 60.50 $ 206.62 $ 41.37 Percentage increase (decrease) 12.7% 40.2% (6.8%) GAAP basis: Straight-line rent (2) $ 67.44 $ 331.33 $ 36.97 Prior straight-line rent $ 56.76 $ 204.15 $ 38.25 Percentage increase (decrease) 18.8% 62.3% (3.3%) Tenant improvements and leasing commissions: Per square foot $ 75.89 $ 110.60 $ 46.77 Per square foot per annum $ 6.72 $ 9.88 $ 5.70 Percentage of initial rent 10.1% 3.0% 14.8% (1) Represents the cash basis weighted average starting rent per square foot, which is generally indicative of market rents. Most leases include free rent and periodic step-ups in rent which are not included in the initial cash basis rent per square foot but are included in the GAAP basis straight-line rent per square foot. (2) Represents the GAAP basis weighted average rent per square foot that is recognized over the term of the respective leases, and includes the effect of free rent and periodic step-ups in rent. Excluding 371 square feet of leasing activity with the U.S. Marshals Service (of which 293 square feet are second generation relet space), the initial rent and prior escalated rent on a cash basis was $37.88 and $39.35 per square foot, respectively (3.7% decrease), and the initial rent and prior escalated rent on a GAAP basis was $34.33 and $35.77 per square foot, respectively (3.7% decrease). - 29 - OCCUPANCY, SAME STORE EBITDA AND RESIDENTIAL STATISTICS (unaudited) Occupancy and Same Store EBITDA: New York Washington, DC (1) Occupancy rate at: June 30, 2015 96.5% 85.0% March 31, 2015 97.3% 84.2% December 31, 2014 96.9% 83.8% June 30, 2014 97.0% 83.5% Same store EBITDA % increase: Three months ended June 30, 2015 vs. June 30, 2014 1.5% 0.8% Six months ended June 30, 2015 vs. June 30, 2014 2.3% 0.4% Three months ended June 30, 2015 vs. March 31, 2015 4.6% 1.9% Cash basis same store EBITDA % increase (decrease): Three months ended June 30, 2015 vs. June 30, 2014 2.4% (3.3%) Six months ended June 30, 2015 vs. June 30, 2014 3.9% (4.3%) Three months ended June 30, 2015 vs. March 31, 2015 3.1% 1.8% (1) The total office occupancy rates for the Washington, DC segment were as follows: June 30, 2015 82.7% March 31, 2015 81.5% December 31, 2014 80.9% June 30, 2014 80.5% (2) Excluding Hotel Pennsylvania, same store EBITDA increased by 2.2% and by 3.2% on a cash basis. (3) Excluding Hotel Pennsylvania, same store EBITDA increased by 3.0% and by 4.7% on a cash basis. (4) Excluding Hotel Pennsylvania, same store EBITDA increased by 0.1% and decreased by 2.0% on a cash basis. Residential Statistics: Average Monthly Number of Units Occupancy Rate Rent Per Unit New York: June 30, 2015 1,654 96.1% $ 3,289 March 31, 2015 1,654 96.1% $ 3,251 December 31, 2014 1,654 95.7% $ 3,163 June 30, 2014 1,655 97.1% $ 3,060 Washington, DC: June 30, 2015 2,414 95.4% $ 2,107 March 31, 2015 2,414 97.1% $ 2,060 December 31, 2014 2,414 97.4% $ 2,078 June 30, 2014 2,414 98.0% $ 2,122 - 30 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS CONSOLIDATED (unaudited and in thousands) Six Months Ended Year Ended December 31, June 30, 2015 Capital expenditures (accrual basis): Expenditures to maintain assets $ 46,080 $ 107,728 $ 73,130 Tenant improvements 62,363 205,037 120,139 Leasing commissions 15,610 79,636 51,476 Non-recurring capital expenditures 90,592 122,330 49,441 Total capital expenditures and leasing commissions (accrual basis) 214,645 514,731 294,186 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 77,839 140,490 155,035 Expenditures to be made in future periods for the current period (122,715) (313,746) (150,067) Total capital expenditures and leasing commissions (cash basis) $ 169,769 $ 341,475 $ 299,154 Our share of square feet leased 2,032 5,204 3,537 Tenant improvements and leasing commissions per square foot per annum $ 8.25 $ 6.53 $ 5.55 Percentage of initial rent 11.0% 10.3% 9.3% Development and redevelopment expenditures: 220 Central Park South $ 57,554 $ 78,059 $ 243,687 The Bartlett 41,889 38,163 6,289 330 West 34th Street 18,324 41,592 6,832 Marriott Marquis Times Square - retail and signage 15,294 112,390 40,356 Springfield Town Center 14,478 127,467 68,716 90 Park Avenue 12,868 8,910 - Wayne Towne Center 10,959 19,740 4,927 2221 South Clark Street 6,939 3,481 283 251 18th Street 3,891 4,866 1,430 Penn Plaza 2,011 4,009 731 608 Fifth Avenue 1,811 20,377 3,492 7 West 34th Street 1,533 11,555 - Other 13,419 73,578 92,674 $ 200,970 $ 544,187 $ 469,417 - 31 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS NEW YORK SEGMENT (unaudited and in thousands) Six Months Ended Year Ended December 31, June 30, 2015 Capital expenditures (accrual basis): Expenditures to maintain assets $ 25,985 $ 48,518 $ 34,553 Tenant improvements 19,798 143,007 87,275 Leasing commissions 10,144 66,369 39,348 Non-recurring capital expenditures 63,633 64,423 11,579 Total capital expenditures and leasing commissions (accrual basis) 119,560 322,317 172,755 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 41,085 67,577 56,345 Expenditures to be made in future periods for the current period (60,309) (205,258) (91,107) Total capital expenditures and leasing commissions (cash basis) $ 100,336 $ 184,636 $ 137,993 Our share of square feet leased 945 3,530 2,145 Tenant improvements and leasing commissions per square foot per annum $ 9.88 $ 6.82 $ 5.89 Percentage of initial rent 8.3% 9.1% 8.1% Development and redevelopment expenditures: 330 West 34th Street $ 18,324 $ 41,592 $ 6,832 Marriott Marquis Times Square - retail and signage 15,294 112,390 40,356 90 Park Avenue 12,868 8,910 - Penn Plaza 2,011 4,009 731 608 Fifth Avenue 1,811 20,377 3,492 7 West 34th Street 1,533 11,555 - Other 2,504 14,973 34,574 $ 54,345 $ 213,806 $ 85,985 - 32 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS WASHINGTON, DC SEGMENT (unaudited and in thousands) Six Months Ended Year Ended December 31, June 30, 2015 Capital expenditures (accrual basis): Expenditures to maintain assets $ 6,009 $ 23,425 $ 22,165 Tenant improvements 36,913 37,842 6,976 Leasing commissions 4,677 5,857 4,389 Non-recurring capital expenditures 26,638 37,798 37,342 Total capital expenditures and leasing commissions (accrual basis) 74,237 104,922 70,872 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 20,826 45,084 26,075 Expenditures to be made in future periods for the current period (58,408) (63,283) (36,702) Total capital expenditures and leasing commissions (cash basis) $ 36,655 $ 86,723 $ 60,245 Our share of square feet leased 1,087 1,674 1,392 Tenant improvements and leasing commissions per square foot per annum $ 6.83 $ 5.70 $ 4.75 Percentage of initial rent 18.5% 14.8% 11.9% Development and redevelopment expenditures: The Bartlett $ 41,889 $ 38,163 $ 6,289 2221 South Clark Street 6,939 3,481 283 251 18th Street 3,891 4,866 1,430 Other 10,628 37,135 33,699 $ 63,347 $ 83,645 $ 41,701 - 33 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS OTHER (unaudited and in thousands) Six Months Ended Year Ended December 31, June 30, 2015 Capital expenditures (accrual basis): Expenditures to maintain assets $ 14,086 $ 35,785 $ 16,412 Tenant improvements 5,652 24,188 25,888 Leasing commissions 789 7,410 7,739 Non-recurring capital expenditures 321 20,109 520 Total capital expenditures and leasing commissions (accrual basis) 20,848 87,492 50,559 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 15,928 27,829 72,615 Expenditures to be made in future periods for the current period (3,998) (45,205) (22,258) Total capital expenditures and leasing commissions (cash basis) $ 32,778 $ 70,116 $ 100,916 Development and redevelopment expenditures: 220 Central Park South $ 57,554 $ 78,059 $ 243,687 Springfield Town Center 14,478 127,467 68,716 Wayne Towne Center 10,959 19,740 4,927 Other 287 21,470 24,401 $ 83,278 $ 246,736 $ 341,731 - 34 - DEVELOPMENT COSTS AND CONSTRUCTION IN PROGRESS (unaudited and in thousands, except square feet) Zoning Square Feet At June 30, 2015 Development Projects Total Development Costs Expended Land and Acquisition Costs New York: 220 Central Park South - Residential Condominiums 472,000 $ 672,496 $ 176,106 $ 496,390 1535 Broadway - Marriott Marquis - Retail 109,000 219,386 82,474 136,912 Other 109,025 109,025 - Total New York 1,000,907 367,605 633,302 Washington, DC: The Bartlett - Rental Residential / Retail 618,000 144,920 103,620 41,300 Other 122,432 122,432 - Total Washington, DC 267,352 226,052 41,300 Other Projects 5,638 5,638 - Total Amount on the Balance Sheet $ $ $ Zoning Square Feet Total Undeveloped Land Washington, DC: 1900 Crystal Drive 712,000 $ 35,658 Metropolitan Park 6,7 & 8 - Rental Residential (1,403 Units) / Retail 1,144,000 84,669 PenPlace - Office / Hotel (300 Units) 1,381,000 71,227 223 23rd Street - Office / Rental Residential (353 Units) 937,000 16,230 Square 649 675,000 19,823 Total $ 227,607 - 35 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK: Penn Plaza: One Penn Plaza Cisco, MWB Leasing, Parsons Brinkerhoff, Symantec Corporation, (ground leased through 2098) United Health Care, United States Customs Department, -Office 100.0% 97.5% $ 58.50 2,251,000 2,251,000 - URS Corporation Group Consulting, Lion Resources -Retail 100.0% 99.0% 120.57 270,000 270,000 - Bank of America, Kmart Corporation 100.0% 97.6% 65.15 2,521,000 2,521,000 - $ - Two Penn Plaza EMC, Forest Electric, Information Builders, Inc., -Office 100.0% 99.9% 54.34 1,579,000 1,579,000 - Madison Square Garden, McGraw-Hill Companies, Inc. -Retail 100.0% 38.3% 191.30 50,000 50,000 - Chase Manhattan Bank 100.0% 98.0% 58.54 1,629,000 1,629,000 - Eleven Penn Plaza -Office 100.0% 99.6% 58.18 1,133,000 1,133,000 - Macy's, Madison Square Garden, AMC Networks, Inc. -Retail 100.0% 86.0% 177.36 18,000 18,000 - PNC Bank National Association 100.0% 99.3% 60.04 1,151,000 1,151,000 - 450,000 100 West 33rd Street -Office 100.0% 99.5% 55.35 851,000 851,000 - 223,242 IPG and affiliates, Rocket Fuel Manhattan Mall -Retail 100.0% 87.9% 135.30 256,000 256,000 - 101,758 JCPenney, Aeropostale, Express 330 West 34th Street (ground leased through 2148 - 34.8% ownership interest in the land) New York & Co., -Office 100.0% 100.0% 57.92 705,000 520,000 185,000 Deutsch, Inc., Yodle, Inc., Footlocker (lease not yet commenced) -Retail 100.0% - - 13,000 - 13,000 100.0% 100.0% 57.92 718,000 520,000 198,000 50,150 435 Seventh Avenue -Retail 100.0% 100.0% 268.88 43,000 43,000 - 98,000 Hennes & Mauritz 7 West 34th Street -Office 100.0% 100.0% 62.80 456,000 456,000 - Amazon -Retail 100.0% 100.0% 306.71 21,000 21,000 - Mango NY Inc., Amazon (lease not yet commenced) 100.0% 100.0% 73.54 477,000 477,000 - - 484 Eighth Avenue -Retail 100.0% - - 16,000 16,000 - 431 Seventh Avenue -Retail 100.0% 100.0% 244.62 10,000 10,000 - - 488 Eighth Avenue -Retail 100.0% 100.0% 73.20 6,000 6,000 - - 267 West 34th Street -Retail 100.0% 100.0% 165.31 6,000 6,000 - - 150 West 34th Street -Retail 100.0% 100.0% 68.08 78,000 78,000 - 205,000 Old Navy - 36 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Penn Plaza (Continued): 137 West 33rd Street -Retail 100.0% 100.0% $ 66.40 3,000 3,000 - $ - 138-142 West 32nd Street -Retail 100.0% 83.8% 106.00 5,000 5,000 - - Total Penn Plaza 7,770,000 7,556,000 214,000 1,128,150 Midtown East: 909 Third Avenue IPG and affiliates, Forest Laboratories, Geller & Company, (ground leased through 2063) Morrison Cohen LLP, Robeco USA Inc., -Office 100.0% 100.0% 58.23 1,343,000 1,343,000 - 350,000 United States Post Office, The Procter & Gamble Distributing LLC 150 East 58th Street Castle Harlan, Tournesol Realty LLC. (Peter Marino), -Office 100.0% 98.2% 67.25 541,000 541,000 - Various showroom tenants -Retail 100.0% 100.0% 171.69 2,000 2,000 - 100.0% 98.2% 67.63 543,000 543,000 - - 715 Lexington -Retail 100.0% 100.0% 252.72 23,000 23,000 - - New York & Company, Zales 966 Third Avenue -Retail 100.0% 100.0% 88.30 7,000 7,000 - - McDonald's 968 Third Avenue -Retail 50.0% 100.0% 246.47 6,000 6,000 - - Capital One Financial Corporation Total Midtown East 1,922,000 1,922,000 - 350,000 Midtown West: 888 Seventh Avenue Soros Fund, TPG-Axon Capital, Lone Star US Acquisitions LLC, (ground leased through 2067) Pershing Square Capital Management, -Office 100.0% 93.4% 88.34 866,000 866,000 - Vornado Executive Headquarters -Retail 100.0% 100.0% 203.17 15,000 15,000 - Redeye Grill L.P. 100.0% 93.5% 90.30 881,000 881,000 - 318,554 57th Street - 5 buildings -Office 50.0% 99.2% 54.96 133,000 81,000 52,000 Various -Retail 50.0% 100.0% 121.09 22,000 22,000 - 50.0% 99.3% 64.34 155,000 103,000 52,000 20,000 825 Seventh Avenue -Office 50.0% 100.0% 74.64 165,000 165,000 - Young & Rubicam -Retail 100.0% 100.0% 261.97 4,000 4,000 - Lindy's 100.0% 79.07 169,000 169,000 - 20,500 Total Midtown West 1,205,000 1,153,000 52,000 359,054 - 37 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Park Avenue: 280 Park Avenue Cohen & Steers Inc., GIC Inc, Franklin Templeton Co. LLC (lease not commenced), -Office 50.0% 100.0% $ 96.69 1,226,000 1,066,000 160,000 New Advisory L.P., Investcorp International Inc. -Retail 50.0% 100.0% 218.22 31,000 7,000 24,000 Scottrade Inc., Starbucks 50.0% 100.0% 99.69 1,257,000 1,073,000 184,000 $ 726,563 350 Park Avenue Kissinger Associates Inc., Ziff Brothers Investment Inc., -Office 100.0% 100.0% 92.56 553,000 553,000 - MFA Financial Inc., M&T Bank -Retail 100.0% 100.0% 205.57 17,000 17,000 - Fidelity Investment, AT&T Wireless, Valley National Bank 100.0% 100.0% 95.93 570,000 570,000 - 292,124 Total Park Avenue 1,827,000 1,643,000 184,000 1,018,687 Grand Central: 90 Park Avenue Alston & Bird, Amster, Rothstein & Ebenstein, -Office 100.0% 81.5% 64.78 920,000 920,000 - Capital One, Factset Research Systems Inc., Foley & Lardner -Retail 100.0% 100.0% 116.00 25,000 25,000 - Citibank 82.0% 66.13 945,000 945,000 - - 330 Madison Avenue Guggenheim Partners LLC, HSBC Bank AFS, Jones Lang LaSalle Inc., Wells Fargo, -Office 25.0% 98.2% 69.88 809,000 809,000 - American Century (lease not yet commenced) -Retail 25.0% 100.0% 283.46 33,000 33,000 - Ann Taylor Retail Inc., Citibank 25.0% 98.3% 78.25 842,000 842,000 - 150,000 510 Fifth Avenue -Retail 100.0% 90.6% 148.39 65,000 65,000 - 29,913 Joe Fresh Total Grand Central 1,852,000 1,852,000 - 179,913 - 38 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Madison/Fifth: 640 Fifth Avenue Fidelity Investments, Owl Creek Asset Management LP, -Office 100.0% 92.5% $ 86.82 264,000 264,000 - Stifel Financial Corp., GCA Savvian Inc -Retail 100.0% 100.0% 187.38 63,000 63,000 - Citibank, Forever 21 100.0% 93.9% 106.20 327,000 327,000 - $ - 666 Fifth Avenue Fulbright & Jaworski, Colliers International NY LLC, -Office (Office Condo) 49.5% 75.4% 75.26 1,370,000 1,370,000 - 1,251,067 Integrated Holding Group, Vinson & Elkins LLP -Retail (Office Condo) 49.5% 100.0% 169.19 45,000 45,000 - - HSBC Bank USA, Citibank -Retail (Retail Condo) 100.0% 100.0% 373.50 114,000 114,000 - 390,000 Uniqlo, Hollister, Swatch 78.0% 100.26 1,529,000 1,529,000 - 1,641,067 595 Madison Avenue Beauvais Carpets, Levin Capital Strategies LP, -Office 100.0% 98.6% 73.34 292,000 292,000 - Cosmetech Mably Int'l LLC. -Retail 100.0% 100.0% 778.99 30,000 30,000 - Coach, Prada 100.0% 98.7% 139.08 322,000 322,000 - - 650 Madison Avenue Memorial Sloan Kettering Cancer Center, Polo Ralph Lauren, -Office 20.1% 87.2% 105.19 524,000 524,000 - Willett Advisors LLC -Retail 20.1% 100.0% 310.26 71,000 71,000 - Crate & Barrel, Moncler USA Inc. (lease not yet commenced) 20.1% 88.7% 129.66 595,000 595,000 - 800,000 689 Fifth Avenue -Office 100.0% 100.0% 71.06 82,000 82,000 - Yamaha Artist Services Inc., Brunello Cucinelli USA, Inc. -Retail 100.0% 100.0% 724.58 18,000 18,000 - MAC Cosmetics, Massimo Dutti 100.0% 100.0% 188.69 100,000 100,000 - - 655 Fifth Avenue -Retail 92.5% 100.0% 195.40 57,000 57,000 - 140,000 Ferragamo 697-703 5th Avenue (St. Regis) -Retail 74.3% 100.0% 356.29 25,000 25,000 - - Bottega Veneta, DeBeers Diamond Jewelers Total Madison/Fifth 2,955,000 2,955,000 - 2,581,067 Midtown South: 770 Broadway -Office 100.0% 100.0% 70.93 988,000 988,000 - AOL, J. Crew, Facebook, Structure Tone -Retail 100.0% 100.0% 49.80 168,000 168,000 - Ann Taylor Retail Inc., Bank of America, Kmart Corporation 100.0% 100.0% 67.86 1,156,000 1,156,000 - 353,000 One Park Avenue New York University, Clarins USA Inc, -Office 55.0% 96.5% 45.32 868,000 868,000 - Public Service Mutual Insurance -Retail 55.0% 100.0% 61.67 79,000 79,000 - Bank of Baroda, Citibank, Equinox, Men's Wearhouse 55.0% 96.8% 46.68 947,000 947,000 - 253,519 4 Union Square South -Retail 100.0% 100.0% 95.01 206,000 206,000 - 118,951 Burlington Coat Factory, Whole Foods Market, DSW, Forever 21 692 Broadway -Retail 100.0% 100.0% 71.36 35,000 35,000 - - Equinox, Major League Baseball Total Midtown South 2,344,000 2,344,000 - 725,470 - 39 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Rockefeller Center: 1290 Avenue of the Americas AXA Equitable Life Insurance, Hachette Book Group Inc., Bryan Cave LLP, Neuberger Berman, SSB Realty LLC, Cushman & Wakefield, Fitzpatrick, -Office 70.0% 97.8% $ 75.91 2,029,000 2,029,000 - Cella, Harper & Scinto, Columbia University -Retail 70.0% 100.0% 164.84 78,000 78,000 - Duane Reade, JPMorgan Chase Bank, Sovereign Bank 70.0% 97.8% 79.20 2,107,000 2,107,000 - $ 950,000 608 Fifth Avenue (ground leased through 2033) -Office 100.0% 92.5% 57.64 84,000 84,000 - -Retail 100.0% 100.0% 419.77 44,000 44,000 - Topshop 100.0% 95.1% 182.12 128,000 128,000 - - Total Rockefeller Center 2,235,000 2,235,000 - 950,000 Wall Street/Downtown: 20 Broad Street (ground leased through 2081) -Office 100.0% 97.3% 59.31 473,000 473,000 - - New York Stock Exchange 40 Fulton Street -Office 100.0% 92.8% 37.19 245,000 245,000 - Market News International Inc., Sapient Corp. -Retail 100.0% 100.0% 97.78 5,000 5,000 - TD Bank 100.0% 93.0% 38.40 250,000 250,000 - - Total Wall Street/Downtown 723,000 723,000 - - Soho: 478-486 Broadway - 2 buildings -Retail 100.0% 100.0% 157.85 85,000 85,000 - - Topshop, Madewell, J. Crew 443 Broadway -Retail 100.0% 100.0% 128.40 16,000 16,000 - - Necessary Clothing 304 Canal Street -Retail 100.0% - - 14,000 - 14,000 - 334 Canal Street -Retail 100.0% - - 15,000 11,000 4,000 - 155 Spring Street -Retail 100.0% 98.5% 80.24 49,000 49,000 - - Sigrid Olsen 148 Spring Street -Retail 100.0% 100.0% 130.00 7,000 7,000 - - 150 Spring Street -Retail 100.0% 100.0% 242.15 7,000 7,000 - - Sandro Total Soho 193,000 175,000 18,000 - - 40 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Times Square: 1540 Broadway Forever 21, Planet Hollywood, Disney, Sunglass Hut, -Retail 100.0% 100.0% $ 217.75 160,000 160,000 - $ - MAC Cosmetics, U.S. Polo 1535 Broadway (Marriott Marquis - retail and signage) (ground and building leased through 2032) -Retail 100.0% 100.0% 2,102.51 46,000 8,000 38,000 T-Mobile, Invicta, Swatch -Theatre 100.0% 100.0% 13.05 62,000 62,000 - Nederlander-Marquis Theatre 100.0% 244.30 108,000 70,000 38,000 - Total Times Square 268,000 230,000 38,000 - Upper East Side: 828-850 Madison Avenue -Retail 100.0% 100.0% 576.73 18,000 18,000 - 80,000 Gucci, Chloe, Cartier, Cho Cheng, Christofle Silver Inc. 677-679 Madison Avenue -Retail 100.0% 100.0% 452.65 8,000 8,000 - - Berluti 40 East 66th Street -Retail 100.0% 100.0% 912.96 11,000 11,000 - - John Varvatos, Nespresso USA, J. Crew 1131 Third Avenue -Retail 100.0% 85.9% 109.09 22,000 22,000 - - Nike, Crunch LLC Total Upper East Side 59,000 59,000 - 80,000 Long Island City: 33-00 Northern Boulevard -Office 100.0% 95.5% 29.19 446,000 446,000 - 61,874 City of New York (HRA), NYC Transit Authority New Jersey: Paramus -Office 100.0% 94.7% 21.45 129,000 129,000 - - Vornado's Administrative Headquarters Washington D.C.: 3treet -Retail 100.0% 100.0% 62.16 44,000 44,000 - - Nike, Barneys Property to be Developed: 510 West 22nd Street 55.0% - 35,100 New York Office: Total 95.7% $ $ Vornado's Ownership Interest 96.4% $ $ New York Retail: Total 96.8% $ $ Vornado's Ownership Interest 96.6% $ $ - 41 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): ALEXANDER'S, INC.: New York: 731 Lexington Avenue, Manhattan -Office 32.4% 100.0% $ 99.62 885,000 885,000 - $ 300,000 Bloomberg -Retail 32.4% 100.0% 177.42 174,000 174,000 - 320,000 Hennes & Mauritz, The Home Depot, The Container Store 32.4% 100.0% 111.38 1,059,000 1,059,000 - 620,000 Rego Park I, Queens (4.8 acres) 32.4% 100.0% 37.97 343,000 343,000 - 78,246 Sears, Burlington Coat Factory, Bed Bath & Beyond, Marshalls Rego Park II (adjacent to Rego Park I), Queens (6.6 acres) 32.4% 98.9% 43.39 609,000 609,000 - 264,967 Century 21, Costco, Kohl's, TJ Maxx, Toys "R" Us Flushing, Queens (4) (1.0 acre) 32.4% 100.0% 16.53 167,000 167,000 - - New World Mall LLC New Jersey: Paramus, New Jersey (30.3 acres ground leased to IKEA 32.4% 100.0% - 68,000 IKEA (ground lessee) through 2041) Property under Development: Rego Park II Apartment Tower, Queens, NY 32.4% - - 255,000 - 255,000 - Property to be Developed: Rego Park III (adjacent to Rego Park II), 32.4% - Queens, NY (3.4 acres) Total Alexander's 99.7% 73.36 2,433,000 2,178,000 255,000 1,031,213 Hotel Pennsylvania: -Hotel (1,700 Keys) - - 1,400,000 1,400,000 - - Residential: 50-70 W 93rd Street (326 units) 49.9% 98.5% - 283,000 283,000 - 64,372 Independence Plaza, Tribeca (1,328 units) -Residential 50.1% 94.2% - 1,187,000 1,187,000 - -Retail 50.1% 80.3% 30.64 51,000 51,000 - Duane Reade, Food Emporium 1,238,000 1,238,000 - 550,000 Total Residential 96.1% 1,521,000 1,521,000 - 614,372 Total New York 96.2% $ $ Vornado's Ownership Interest 96.5% $ $ Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. Excludes US Post Office leased through 2038 (including four five-year renewal options) for which the annual escalated rent is $11.27 PSF. 75,000 square feet is leased from the office condo. Leased by Alexander's through January 2037. - 42 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants WASHINGTON, DC: Crystal City: 2011-2451 Crystal Drive - 5 buildings 100.0% 91.8% $ 43.73 2,322,000 2,322,000 - $ 222,259 General Services Administration, Lockheed Martin, Finmeccanica, Conservation International, Smithsonian Institution, Natl. Consumer Coop. Bank, Council on Foundations, Vornado / Charles E. Smith Headquarters, KBR, Scitor Corp., Food Marketing Institute, American Diabetes Association S. Clark Street / 12th Street - 5 buildings 100.0% 84.4% 37.48 1,545,000 1,545,000 - 58,009 General Services Administration, L-3 Communications, The Int'l Justice Mission, Management Systems International 1550-1750 Crystal Drive / 100.0% 86.0% 40.42 1,477,000 1,457,000 20,000 * 40,295 General Services Administration, 241-251 18th Street - 4 buildings Alion Science & Technologies, Booz Allen, Arete Associates, Battelle Memorial Institute 1800, 1851 and 1901 South Bell Street 100.0% 91.9% 40.27 869,000 506,000 363,000 * - General Services Administration, Lockheed Martin - 3 buildings 2100 / 2200 Crystal Drive - 2 buildings 100.0% 100.0% 33.88 529,000 529,000 - - General Services Administration, Public Broadcasting Service 223 23rd Street / 2221 South Clark Street 100.0% - - 318,000 - 318,000 - WeWork - 2 buildings 2001 Jefferson Davis Highway 100.0% 70.7% 34.44 162,000 162,000 - - Institute for the Psychology Sciences, VT Aepco, Inc. Crystal City Shops at 2100 100.0% 96.0% 25.94 80,000 80,000 - - Various Crystal Drive Retail 100.0% 94.4% 47.43 57,000 57,000 - - Various Total Crystal City 100.0% 89.1% 40.10 7,359,000 6,658,000 701,000 320,563 Central Business District: Universal Buildings 100.0% 93.1% 45.59 686,000 686,000 - 185,000 Family Health International, WeWork 1825-1875 Connecticut Avenue, NW - 2 buildings Warner Building - 1299 Pennsylvania 55.0% 84.0% 68.67 616,000 616,000 - 292,700 Baker Botts LLP, General Electric, Cooley LLP, Avenue, NW Facebook, Live Nation, APCO Worldwide Inc 2treet, NW 100.0% 99.0% 66.81 380,000 380,000 - 147,577 Greenberg Traurig, LLP, US Green Building Council, American Insurance Association, RTKL Associates, DTZ 1750 Pennsylvania Avenue, NW 100.0% 97.4% 48.54 278,000 278,000 - - General Services Administration, UN Foundation, AOL 1150 17th Street, NW 100.0% 91.7% 42.96 241,000 241,000 - 28,728 American Enterprise Institute Bowen Building - 875 15th Street, NW 100.0% 100.0% 67.56 231,000 231,000 - 115,022 Paul Hastings LLP, Millennium Challenge Corporation 1101 17th Street, NW 55.0% 100.0% 47.81 215,000 215,000 - 31,000 AFSCME, Verto Solutions 1treet, NW 100.0% 82.7% 46.77 203,000 203,000 - 14,853 General Services Administration (ground leased through 2061) - 43 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants WASHINGTON, DC (Continued): 1treet, NW 100.0% 84.9% $ 41.08 92,000 92,000 - $ - Aptima, Inc., Nelnet Corporation Waterfront Station 2.5% - - 675,000 - 675,000 * - 1treet, NW 5.0% 100.0% 67.93 379,000 379,000 - - Sidley Austin LLP, UBS 1399 New York Avenue, NW 100.0% 92.9% 83.64 129,000 129,000 - - Bloomberg, Abbott Laboratories, Abbvie US LLC Total Central Business District 93.0% 55.77 4,125,000 3,450,000 675,000 814,880 Skyline Properties: Skyline Place - 7 buildings 100.0% 42.2% 34.22 2,128,000 2,128,000 - 559,186 General Services Administration, Analytic Services, Northrop Grumman, Axiom Resource Management, Booz Allen, Intellidyne, Inc. One Skyline Tower 100.0% 100.0% 33.16 518,000 518,000 - 138,639 General Services Administration Total Skyline Properties 100.0% 53.5% 33.82 2,646,000 2,646,000 - 697,825 Rosslyn / Ballston: 2200 / 2300 Clarendon Blvd 100.0% 93.9% 44.27 638,000 638,000 - 33,750 Arlington County, General Services Administration, (Courthouse Plaza) - 2 buildings AMC Theaters (ground leased through 2062) Rosslyn Plaza - 4 buildings 46.2% 56.1% 41.88 736,000 524,000 212,000 33,488 General Services Administration, Corporate Executive Board, Nathan Associates, Inc. Total Rosslyn / Ballston 83.3% 43.79 1,374,000 1,162,000 212,000 67,238 Reston: Commerce Executive - 3 buildings 100.0% ` 92.5% 33.32 419,000 400,000 19,000 * - L-3 Communications, Allworld Language Consultants, BT North America, Applied Information Sciences, Clarabridge Inc. Rockville/Bethesda: Democracy Plaza One 100.0% 95.9% 31.68 214,000 214,000 - - National Institutes of Health (ground leased through 2084) Tysons Corner: Fairfax Square - 3 buildings 20.0% 71.7% 42.06 559,000 559,000 - 90,000 Dean & Company, Womble Carlyle Pentagon City: Fashion Centre Mall 7.5% 97.0% 41.91 818,000 818,000 - 410,000 Macy's, Nordstrom Washington Tower 7.5% 100.0% 47.47 170,000 170,000 - 40,000 The Rand Corporation Total Pentagon City 97.5% 42.89 988,000 988,000 - 450,000 Total Washington, DC office properties 83.3% $ $ Vornado's Ownership Interest 82.7% $ $ - 44 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants WASHINGTON, DC (Continued): Residential: For rent residential: Riverhouse - 3 buildings (1,670 units) 100.0% 95.0% $ - 1,802,000 1,802,000 - $ 307,710 West End 25 (283 units) 100.0% 96.5% - 273,000 273,000 - 101,671 220 20th Street (265 units) 100.0% 95.5% - 269,000 269,000 - 70,676 Rosslyn Plaza - 2 buildings (196 units) 43.7% 100.0% - 253,000 253,000 - - Total Residential 95.4% 2,597,000 2,597,000 - 480,057 Other: Crystal City Hotel 100.0% 100.0% - 266,000 266,000 - - Met Park / Warehouses - 1 building 100.0% 100.0% - 129,000 109,000 20,000 * - The Bartlett - 1 building 100.0% - - 618,000 - 618,000 - Whole Foods Other - 3 buildings 100.0% 100.0% - 11,000 9,000 2,000 * - Total Other 100.0% 1,024,000 384,000 640,000 - Total Washington, DC 85.3% $ $ Vornado's Ownership Interest 85.0% $ $ * We do not capitalize interest or real estate taxes on this space. Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. - 45 - OTHER PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants 555 California Street: 555 California Street 70.0% 97.0% $ 66.43 1,507,000 1,507,000 - $ 593,521 Bank of America, Dodge & Cox, Goldman Sachs & Co., Jones Day, Kirkland & Ellis LLP, Morgan Stanley & Co. Inc., McKinsey & Company Inc., UBS Financial Services, KKR Financial, Microsoft Corporation, Fenwick & West LLP (lease not yet commenced) 315 Montgomery Street 70.0% 100.0% 48.64 231,000 231,000 - - Bank of America, Regus (lease not commenced) 345 Montgomery Street 70.0% 100.0% 96.83 64,000 64,000 - - Bank of America Total 555 California Street 97.5% $ - $ Vornado's Ownership Interest 97.5% $ - $ The Mart: The Mart, Chicago 100.0% 93.9% $ 37.19 3,559,000 3,559,000 - $ 550,000 American Intercontinental University (AIU), Steelcase, Baker, Knapp & Tubbs, Motorola Mobility (guaranteed by Google), CCC Information Services, Ogilvy Group (WPP), Chicago Teachers Union, Publicis Groupe, Office of the Special Deputy Receiver, Holly Hunt Ltd., Razorfish, 1871, Chicago School of Professional Psychology, Yelp Inc., Paypal, Inc. Other 50.0% 95.4% 31.99 19,000 19,000 - 34,744 Total The Mart 93.9% $ - $ Vornado's Ownership Interest 93.9% $ - $ 85 Tenth Avenue: 85 Tenth Avenue, Manhattan Google, General Services Administration, Telehouse International Corp., L-3 Communications, - Office 49.9% 100.0% $ 71.48 573,000 573,000 - Moet Hennessy USA, Inc. - Retail 49.9% 100.0% 65.10 39 39 - Craft Restaurants Inc., IL Posto LLC, Toro NYC Restaurant 49.9% 100.0% 71.08 612 612 - $ 270,000 Total 85 Tenth Avenue 100.0% $ - $ Vornado's Ownership Interest 100.0% $ 71 - $ Weighted Average Annual Rent PSF excludes ground rent, storage rent and garages. As of June 30, 2015, we own junior and senior mezzanine loans of 85 Tenth Avenue with an accreted balance of $155.6 million. The junior and senior mezzanine loans bear paid-in-kind interest of 12% and 9%, respectively, and mature in May 2017. We account for our investment in 85 Tenth Avenue using the equity method of accounting because we will receive a 49.9% interest in the property after repayment of the junior mezzanine loan. As a result of recording our share of the GAAP losses of the property, the net carrying amount of these loans is $25.6 million on our consolidated balance sheets. Excludes the Company's junior and senior mezzanine loans which are accounted for as equity. - 46 - REAL ESTATE FUND PROPERTY TABLE Weighted Square Feet Average Under Development Fund % Annual Rent Total or Not Available Encumbrances Property Ownership % Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants VORNADO CAPITAL PARTNERS REAL ESTATE FUND: New York, NY: Lucida, 86th Street and Lexington Avenue (ground leased through 2082) Barnes & Noble, Hennes & Mauritz, - Retail 100.0% 100.0% $ 190.84 95,000 95,000 - Sephora, Bank of America - Residential 100.0% 83.3% - 51,000 51,000 - 146,000 146,000 - $ 146,000 11 East 68th Street Retail 100.0% 100.0% 793.75 11,000 8,000 3,000 - Belstaff, Kent & Curwen Crowne Plaza Times Square - Hotel (795 Keys) - Retail 75.3% 92.5% 333.78 15,000 15,000 - Hershey's - Office 75.3% 100.0% 38.88 220,000 220,000 - American Management Association 57.70 235,000 235,000 - 310,000 501 Broadway 100.0% 100.0% 238.25 9,000 9,000 - 20,000 Capital One Culver City, CA: 800 Corporate Pointe - 2 buildings 100.0% 57.0% 36.62 243,000 243,000 - 60,094 Meredith Corp., West Publishing Corp., Symantec Corp., Syska Hennessy Group, X Prize Foundation Miami, FL: 1100 Lincoln Road - Retail 100.0% 100.0% 144.63 48,000 48,000 - Anthropologie, Banana Republic - Theatre 36.45 79,000 79,000 - Regal Cinema 77.63 127,000 127,000 - 66,000 Total Real Estate Fund 92.4% 84.0% $ Vornado's Ownership Interest 23.1% 84.0% $ (1) Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. (2) Vornado's effective ownership through its Real Estate Fund and its co-investment is 33%. - 47 - OTHER PROPERTY TABLE Weighted Square Feet Average In Service Under Development % % Annual Rent Total Owned by Owned By or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property Company Tenant (2) for Lease (in thousands) Major Tenants Other Properties: New Jersey: Wayne Town Center, Wayne 100.0% 100.0% $ 26.97 644,000 137,000 443,000 64,000 $ - JCPenney, Costco, Dick's Sporting Goods, Nordstrom Rack (ground leased through 2064) Monmouth Mall, Eatontown 50.0% 89.9% 36.26 1,463,000 851,000 612,000 - 165,862 Boscov's, Macy's (4), JCPenney (4), Lord & Taylor, Loews Theatre, Barnes & Noble, Forever 21 Total New Jersey 2,107,000 988,000 1,055,000 64,000 165,862 Maryland: Annapolis (ground and building leased through 2042) 100.0% 100.0% 8.99 128,000 128,000 - - - The Home Depot Total Other Properties 93.2% $ $ Vornado's Ownership Interest 95.8% $ $ (1) Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. (2) Owned by tenant on land leased from the company. (3) Weighted Average Annual Rent PSF shown is for in-line tenants only. (4) Includes square footage of anchors who own their land and building. - 48 -
